       Case 3:20-cv-00051-DPM Document 25 Filed 04/07/21 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

JOSEPH R. HESS                                               PLAINTIFF

v.                        No. 3:20-cv-51-DPM

CHRISTIAN UNDERWOOD                                        DEFENDANT

                                ORDER
     Hess hasn't responded to Underwood's motion for summary
judgment; and the time to do so has passed. LOCAL RULE 7.2(b). If
Hess wants to be heard on the motion, then he must file a response and
explain his tardiness by 16 April 2021. If he doesn't, then the Court will
rule on the current papers.
     So Ordered.

                                  D .P. Marshall Jr.
                                  United States District Judge

                                     7   /.fM    ;lDJt/
